Citation Nr: 0802108	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left eye injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 determination by the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.  


FINDINGS OF FACT

1.  The evidence, overall, demonstrates no residuals of left 
eye traumatic injury.

2.  The veteran's tinnitus is not related to service.


CONCLUSION OF LAW

1.  Service connection for left eye injury is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

1.  Left eye injury

The veteran claims that he suffers residuals of a traumatic 
injury to the left eye.  In order to be granted service 
connection, there must be evidence of in-service incurrence 
of an injury or disease.  The veteran's service medical 
records (SMRs) show treatment for complaint of an eye injury 
in October 1969.  The veteran wore an eye patch for two weeks 
and no surgery was performed on the eye.  The veteran 
returned to duty and no further complaints followed during 
service.  

Notably, the examination upon separation from service in 
December 1974 is negative for any complaint or diagnosis of a 
residual left eye disability, providing evidence against this 
claim.  Therefore, service connection may not be established 
based on chronicity in service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  The Board must find that the 
SMRs provide negative evidence against this claim, clearly 
indicating an acute disorder that resolved without a residual 
disability. 

In any service connection claim, a current disability must 
exist.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
VA treatment records from June 2004 through June 2006 do not 
indicate any chronic left eye disability as a result of 
traumatic injury.  The veteran complained of temporary 
blurred vision in November 2005, yet he determined it was a 
side effect of the medication he was taking for vertigo.  
Such a finding clearly provides evidence against this claim, 
indicating medication used to treat a nonservice connected 
disorder cause an eye problem.  The veteran admitted that he 
had never experienced the blurred vision before taking the 
vertigo medication.  Otherwise, post-service medical records 
show no evidence of any residuals of a traumatic left eye 
injury.  This is highly probative negative evidence against 
the claim.

A VA examination conducted in August 2006 confirms a lack of 
a current disability.  The VA examiner noted that there is no 
residual corneal scarring in the left eye.  The examiner 
found early senile cataracts in both eyes that is not yet 
visually significant, as the veteran has good visual acuity 
of 20/20 in both eyes without correction.  The examiner noted 
that Goldman visual testing was not indicated in the veteran 
at that time.  That the examiner found no residual scarring 
and good visual acuity in both eyes without correction is 
clear medical evidence against this claim.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residual left eye 
injury.  In denying his claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

2.  Tinnitus

The veteran claims that a land mine blast in Vietnam in 1967 
damaged his ears, causing tinnitus.  Tinnitus is "a noise in 
the ear, such as ringing, buzzing, roaring, or clicking".  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 
(28th ed. 1994).  

The service medical records make no reference to diagnosis of 
or treatment for tinnitus.  Thus, the veteran's service 
medical records again provide probative evidence against the 
veteran's claim.

The post-service medical records do not contain any evidence 
that the veteran was diagnosed with tinnitus to a compensable 
degree within the required period of one year after 
separation from active duty.  The veteran first reported the 
onset of tinnitus in January 2004, approximately 29 years 
after his separation from active duty.  This extended period 
between service and the first complaint of tinnitus provides 
highly probative evidence against the veteran's claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).

During a November 2004 VA audiological evaluation, the 
veteran reported that he could not "place the time", but 
that the tinnitus began "within the last ten years".  The 
audiologist stated that "within ten years" indicates that 
the tinnitus would have begun at least 20 years after 
discharge.  

In this case, the veteran's own statement provides evidence 
against this claim.

The audiologist opined that, with such a reported time of 
onset, the tinnitus is not likely service connected.  This 
audiological evaluation provides limited medical evidence 
against this claim, and the Board must find that it is 
entitled to great probative weight.

The veteran was afforded a second audiological evaluation in 
August 2006, pursuant to a request for increased rating for 
service-connected bilateral hearing loss.  In that 
evaluation, the veteran told the examiner that he had been 
experiencing constant tinnitus since a land mine explosion in 
1967.  The veteran also stated that the ringing was as loud 
as normal conversation, and that he only notices it when in a 
quiet room.  The examiner in the August 2006 evaluation, 
based on the personal history she was given, opined that the 
military noise exposure was as likely as not responsible for 
the veteran's claimed tinnitus.

The veteran gave statements to the August 2006 VA examiner 
which directly contradict statements that he gave to the 
November 2004 VA examiner.  In his audiological evaluation 
for this claim in November 2004, the veteran estimated that 
his tinnitus began "within the last ten years".  However, 
in the evaluation for his increased rating claim in August 
2006, the veteran stated that the tinnitus began in 1967 
after a land mine explosion.  The veteran also differed in 
his statements regarding the severity of his alleged 
tinnitus.  He related to the first examiner that the tinnitus 
was soft, he had to concentrate to hear it.  However, he told 
the second examiner that the ringing was as loud as normal 
conversation.

Because tinnitus was not shown in service or within the 
required one-year period after service, the Board must find 
that the first audiological evaluation and opinion, that the 
tinnitus is not caused by military noise exposure, receives 
greater weight in light of the facts of this case.  While the 
veteran may have been exposed to loud noise during service, 
the current condition, assuming it exists, is not related to 
this noise exposure.           

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  A 
post-adjudicatory RO letter in March 2006 notified him of the 
criteria for establishing an initial rating and effective 
date of award.  This notice defect was cured by 
readjudication of the claim in a October 2006 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  In any event, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from June 2004 to June 2006.  The veteran was 
afforded two VA medical examinations, in November 2004 and 
August 2006.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for residual of traumatic left eye injury 
is denied.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


